Citation Nr: 0307646	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residual disability due to left eye surgery.  



REPRESENTATION

Appellant represented by:	Disable American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from September 1950 
to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

This matter was remanded by the Board in March 2001 for 
further development.  The Board is satisfied that all 
requested directives were accomplished and that no further 
development is necessary for an equitable adjudication of 
this matter.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran incurred trauma to the left eye in a motor 
vehicle accident in 1957.

3.  The veteran underwent left eye surgery at a VA facility 
in May 1997.

4.  Post-operatively, epithelial erosion occurred due to 
eyelid dysfunction.  

5.  The epithelial erosion defect was not the result of 
negligence, substandard care, or improper surgical technique 
under VA care.  

6.  No additional left eye disability was incurred as a 
result of VA medical care.  



CONCLUSION OF LAW

The criteria by which disability compensation may be awarded 
under the provisions of 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in April 1999 and August 2002; the statement 
of the case (SOC) dated in August 1999; the supplemental 
statement of the case (SSOC) dated in August 2002; and the 
letter giving the veteran notification of the VCAA dated in 
May 2001, the RO provided the veteran with the applicable law 
and regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA outpatient treatment records, and a 
VA medical opinion.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation may be awarded in the 
same manner as if the additional disability or death were 
service connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated. 38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).  

Earlier versions and interpretations of the statute and 
regulations required evidence of negligence or other fault on 
the part of VA, or the occurrence of an accident or an 
intervening, unforeseen event, to establish entitlement to 
section 1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998); see also 
Jones v. West, 12 Vet. App.460, 463-464 (1999).  Thus, the 
amendment does apply in this case, as the veteran's claim was 
received into the record in March 1999.  

A review of the record reveals that the veteran had a long 
and complicated ophthalmologic history.  In August 2001, the 
veteran underwent a VA examination and recited his past 
medical history with respect to his left eye disability.  He 
reported that he sustained trauma to the left eye during a 
motor vehicle accident in 1957.  As a result, the veteran 
underwent reconstruction of the left eyelid involving a skin 
graft.  The veteran indicated that the left eyelid did quite 
well for many years thereafter.  

In May 1997, upon diagnosis of cataract of the left eye, the 
veteran underwent a phacoemulsification with posterior 
chamber intraocular lens implantation of the left eye.  
Preoperatively, visual acuity in the left eye was 20/50.  
There were no postoperative complications initially.  The 
record reveals that, at approximately one week's time post-
surgery, there was a large central epithelial defect in the 
left eye.  A lateral tarsorrhaphy was performed, but the 
large epithelial defect persisted.  

In July 1997, a repeat tarsorrhaphy was recommended, but the 
veteran refused the procedure.  The record includes 
documentation that the risks of corneal ulceration were 
explained to the veteran at that time.  The chronic non-
healing large epithelial defect over the left eye persisted 
for several weeks.  In August 1997, a repeat tarsorrhaphy and 
punctual occlusion of the left eye were performed.  The 
corneal epithelial defect was observed as beginning to slowly 
re-epithelialize.  By the time the veteran was reexamined in 
October 1997, the defect had entirely re-epithelialized.  At 
that time, central corneal haze/scarring was noted with a 
corrected visual acuity of 20/50 by December 1997.  
Subsequently, the tarsorrhaphy was slowly reduced.  

Thereafter, the left eye developed opacification of the 
posterior capsule and in April 1999, a laser capsulotomy was 
performed.  The veteran reported that due to the continual 
deterioration of vision in the left eye, he underwent a 
penetrating keratoplasty of the left eye at a VA facility in 
April 2000.  The veteran reported a continual decline in his 
left eye vision since that time.  

In August 2001, a VA examination was conducted.  The 
diagnoses were cicatrical eyelid dysfunction of the left eye, 
secondary to trauma; status post tarsorrhaphy of the left 
eye; pseudophakia of both eyes; history of exposure 
keratopathy of the left eye; and status post penetrating 
keratoplasty of the left eye.  

The examiner opined that the cause of cataracts was unknown, 
but that more likely than not, they were related to advanced 
age.  In addition, the eyelid dysfunction of the left eye was 
attributed to trauma, which occurred sometime in 1957 as 
noted above.  The examiner noted that, despite uncomplicated 
cataract surgery in May 1997, a large epithelial erosion 
occurred post-operatively; this was attributed to a chronic 
eyelid dysfunction of the left eye.  The examiner stated that 
the epithelial defect did not appear to have been the result 
of negligence, substandard care, or improper surgical 
technique.  It was noted that the defect ultimately healed 
after several months of aggressive management.  In spite of 
those efforts, the examiner reported, there was persistent 
visual loss of the left eye resulting in penetrating 
keratoplasty in April 2000.  The examiner pointed out that 
the cornea transplant procedure apparently failed to result 
in improvement of vision of the left eye.  There was 
persistent eyelid dysfunction of the left eye due to the 
trauma in 1957, and the visual prognosis of the left eye was 
deemed to be poor.  

On a review of the claims folder and examination findings, 
the examiner opined that the veteran suffered deterioration 
of visual acuity following cataract surgery in 1997 due to 
preexisting ophthalmic disease.  The examiner stated that no 
evidence was found that the additional visual dysfunction of 
the left eye, which occurred in 1997 and in the intervening 
years, was the result of carelessness, negligence, improper 
technical skill, or erroneous judgment by a VA healthcare 
provider.  Overall, the current examination and review of the 
medical evidence of record showed no indication that 
substandard care and treatment of the left eye was rendered 
by a VA care provider in this case.  

The Board recognizes that the veteran clearly had a serious 
defect of the left eye that required treatment by VA 
providers and ultimately involved surgical intervention at a 
VA facility.  Thus, the Board's principal concern is whether 
any additional disability resulted from VA treatment; that 
is, that the post-operative defect did not represent natural 
progress of the veteran's left eye disorder, was not merely 
coincidental with treatment, and was not a necessary 
consequence of the treatment.  In sum, the medical opinion 
collectively with the objective evidence of record indicates 
that no additional disability to the left eye occurred during 
the course of VA surgical procedures and following treatment.  
Indeed, the examiner specifically found that the veteran's 
eye disability was not the result of negligence substandard 
care, improper surgical technique or erroneous judgment on 
the part of a VA healthcare provider.  The preponderance of 
the evidence is against the claim to establish entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151. 

The Board has considered the veteran's assertions that a 
result of the VA treatment, specifically for cataracts 
related to his left eye disorder, he incurred additional 
disability.  The Board respects the apparent sincerity of the 
veteran in his belief in the merits of his claim, and 
acknowledges that he is competent to report manifestations of 
a disorder perceptible to a lay party; however, the veteran 
is not competent to link those manifestations to any 
particular medical causation or etiology.  The resolution of 
issues which involve medical knowledge, such as the diagnosis 
of disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In conclusion, the preponderance of the evidence is against a 
finding that any additional disability resulted from VA 
medical care.  VA law states that upon careful consideration 
of all ascertainable and collected data, if a reasonable 
doubt arises concerning service origin, the degree of 
disability, or any other relevant matter, such doubt will be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In this regard, the Board 
notes that the reasonable-doubt/benefit-of-the-doubt doctrine 
does not come into play in this decision.  Accordingly, based 
upon the record and analysis above, the claim must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
residual disability due to left eye surgery is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

